Wilson, Judge:
This appeal for reappraisement was submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise covered by the above entitled appeal for reappraisement consists of model ships and stuffed toys exported from Japan around February 27, 1964, and that, at the time of ex*529portation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, were the invoice unit values, plus the cost of packing as invoiced.
2. That all the merchandise covered by the appeals for reappraisement was entered subsequent to February;27,1958.
3. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the above entitled appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determination of the value of the model ships and stuffed toys covered by this appeal for reappraisement, and that such values are the invoice unit values, plus the cost of packaging as invoiced.
Judgment will be entered accordingly.